Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10748290. This is a statutory double patenting rejection.
Claim 1 is rejected on the ground of Statutory double patenting as being unpatentable over claims 1 of U.S. patented application No. 10748290.  Although the conflicting claims are identical, they are not patentbly distinct from each other because claim 1 of  the instant application discloses “extracting a region of interest from an image, the region including one or more boundaries between different sections of the region of interest; generating a multi-scale data set of the region of interest based on the region of interest; initializing a model of the region of interest, the initialized model determining at least first and second bounds of the region of interest; optimizing a plurality of active contours within the enhanced region of interest based on the model of the region of interest and further based on the multi-scale data set, the optimized plurality of active contours identifying the one or more boundaries within the region of interest; and performing metrology on the region of interest based on the identified boundaries”; and 
claim 1 of the patented application 10748290 discloses “extracting a region of interest from an image, the region including one or more boundaries between different sections of the region of interest; generating a multi-scale data set of the region of interest based on the region of interest: initializing a model of the region of interest, the initialized model determining at least first and second bounds of the region of interest; optimizing a plurality of active contours within the enhanced region of interest based on the model of the region of interest and further based on the multi-scale data set, the optimized plurality of active contours identifying the one or more boundaries within the region of interest; and performing metrology on the region of interest based on the identified boundaries”
Conclusion
2.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
09/22/2021.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669